Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order entered April 1, 1996 that affirmed Family Court’s denial of appellant’s petition for a downward modification of child support, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order sought to be appealed from and the June 13, 1996 Family Court Hearing Examiner’s order do not finally determine the proceeding commenced by petitioner-respondent within the meaning of the Constitution.